
	

113 HR 5492 IH: Inspector General Empowerment Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5492
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Issa (for himself, Mr. Cummings, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Inspector General Act of 1978 to strengthen the independence of the Inspectors
			 General, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Inspector General Empowerment Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Additional authority provisions for Inspectors General.
					Sec. 3. Clarification of resources available to the Council of the Inspectors General on Integrity
			 and Efficiency.
					Sec. 4. Additional responsibilities of the Council of the Inspectors General on Integrity and
			 Efficiency.
					Sec. 5. Paperwork Reduction Act exemption.
					Sec. 6. Amendments to the Inspector General Act of 1978 and the Inspector General Reform Act of 2008.
					Sec. 7. Reports required.
			2.Additional authority provisions for Inspectors General
			(a)Subpoena authority for Inspectors General To require testimony of certain personsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)by inserting after section 6 the following new section:
					
						6A.Additional authority
							(a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements
			 of this section, each Inspector General, in carrying out the provisions of
			 this Act, is authorized to require by subpoena the attendance and
			 testimony of certain witnesses, including a contractor with the Federal
			 Government and any former Federal employee (but not including any Federal
			 employee), necessary in the performance of the functions assigned by this
			 Act, which subpoena, in the case of contumacy or refusal to obey, shall be
			 enforceable by order of any appropriate United States district court.
							(b)Panel review before issuance
								(1)Approval requiredBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a
			 request for approval to issue a subpoena by a majority of a panel (in this
			 section, referred to as the Subpoena Panel), which shall be comprised of each Chair (or a designee of such chair) of the Audit, Inspections,
			 and Evaluation Committees of the Council of the Inspectors General on
			 Integrity and Efficiency.
								(2)Time to respond
									(A)In generalExcept as provided in subparagraph (B), the Subpoena Panel shall approve or deny a request for
			 approval to issue a subpoena not later than 10 days after the submission
			 of such request.
									(B)Additional information for PanelIf the Subpoena Panel determines that additional information is necessary to approve or deny such
			 request, the Subpoena Panel shall request such information and shall
			 approve or deny such request not later than 20 days after the submission
			 of such request.
									(3)Denial by panelIf a majority of the Subpoena Panel denies the approval of a subpoena, that subpoena may not be
			 issued.
								(c)Notice to Attorney General
								(1)In generalIf the Subpoena Panel approves a subpoena under subsection (b), the Inspector General shall notify
			 the Attorney General that the Inspector General intends to issue the
			 subpoena.
								(2)Denial for interference with an ongoing investigationNot later than 10 days after the date on which the Attorney General is notified pursuant to
			 paragraph (1), the Attorney General may object to the issuance of the
			 subpoena because the subpoena will interfere with an ongoing investigation
			 and the subpoena may not be issued.
								(3)Issuance of subpoena approvedIf the Attorney General does not object to the issuance of the subpoena during the ten-day period
			 described in paragraph (2), the Inspector General may issue the subpoena.; and
				(2)in section 5(a)—
					(A)in paragraph (15), by striking ; and and inserting a semicolon;
					(B)in paragraph (16), by striking the period at the end and inserting ; and; and
					(C)by inserting at the end the following new paragraph:
						
							(17)a description of the use of subpoenas for the attendance and testimony of certain witnesses
			 authorized under section 6A..
					(b)Matching program exception for inspectors generalSection 6(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (8), by striking ; and and inserting a semicolon;
				(2)by redesignating paragraph (9) as paragraph (10); and
				(3)by inserting after paragraph (8) the following new paragraph:
					
						(9)notwithstanding paragraph (12) of subsection (e) and subsections (o), (p), (q), (r), and (u) of
			 section 552a of title 5, United States Code, to compare, through a
			 matching program (as defined in such section), any Federal records with
			 other Federal or non-Federal records, while conducting an audit,
			 investigation, inspection, evaluation, or other review authorized under
			 this Act to identify weaknesses that may lead to waste, fraud, or abuse
			 and to detect improper payments and fraud; and.
				3.Clarification of resources available to the Council of the Inspectors General on Integrity and
			 EfficiencySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the
			 following new subsection:
			
				(e)Authorization of Appropriations for CouncilFor the purposes of carrying out this section, there are authorized to be appropriated into the
			 revolving fund described in subsection (c)(3)(B), out of any money in the
			 Treasury not otherwise appropriated, the following sums:
					(1)$8,000,000 for fiscal year 2015.
					(2)$8,500,000 for fiscal year 2016.
					(3)$9,000,000 for fiscal year 2017.
					(4)$9,500,000 for fiscal year 2018.
					(5)$10,000,000 for fiscal year 2019.
					(6)$10,500,000 for fiscal year 2020.
					(7)$11,000,000 for fiscal year 2021..
		4.Additional responsibilities of the Council of the Inspectors General on Integrity and Efficiency
			(a)Functions and duties of CouncilSection 11(c)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in subparagraph (G), by striking ; and and inserting a semicolon;
				(2)by redesignating subparagraph (H) as subparagraph (I); and
				(3)by inserting after subparagraph (G) the following new subparagraph:
					
						(H)receive, review, and mediate any disputes submitted in writing to the Council by an Office of
			 Inspector General regarding an audit, investigation, inspection,
			 evaluation, or project that involves the jurisdiction of more than one
			 Federal agency or entity; and.
				(b)Integrity CommitteeSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (5)—
					(A)in subparagraph (B), by striking ; and and inserting a semicolon;
					(B)in subparagraph (C), by striking the period at the end and inserting ; and; and
					(C)by inserting at the end the following new subparagraph:
						
							(D)not later than 60 days after the date on which an allegation of wrongdoing is received by the
			 Integrity Committee, make a determination whether the Integrity Committee
			 will initiate an investigation of such allegation under this subsection.; 
					(2)in paragraph (6)(B)(i), by striking may and inserting shall; and
				(3)in paragraph (7)—
					(A)in subparagraph (B)(i)—
						(i)in subclause (III), by striking ; and and inserting a semicolon;
						(ii)in subclause (IV), by striking the period at the end and inserting a semicolon; and
						(iii)by inserting at the end the following new subclauses:
							
								(V)creating a regular rotation of Inspectors General assigned to investigate complaints through the
			 Integrity Committee; and
								(VI)creating procedures to avoid conflicts of interest for Integrity Committee investigations.;
						(B)by redesignating subparagraph (C) as subparagraph (E); and
					(C)by inserting after subparagraph (B) the following new subparagraphs:
						
							(C)Completion of investigationIf a determination is made under paragraph (5) to initiate an investigation, the Integrity
			 Committee—
								(i)shall complete the investigation not later than six months after the date on which the Integrity
			 Committee made such determination;
								(ii)if the investigation cannot be completed within such six-month period, shall—
									(I)promptly notify the congressional committees listed in paragraph (8)(A)(iii); and
									(II)to the maximum extent practicable, complete the investigation not later than 3 months after the
			 expiration of the six-month period; and
									(iii)if the investigation cannot be completed within such nine-month period, shall brief the
			 congressional committees listed in paragraph (8)(A)(iii) every thirty days
			 until the investigation is complete.
								(D)Concurrent investigationIf an investigation of an allegation of wrongdoing against an Inspector General or a staff member
			 of an Office of Inspector General described under paragraph (4)(C) is
			 initiated by a governmental entity other than the Integrity Committee, the
			 Integrity Committee may conduct any related investigation for which a
			 determination to initiate an investigation was made under paragraph (5)
			 concurrently with the other government entity..
					(c)Technical correction; designee authoritySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in subsection (b)(1)(B) by striking Director of National Intelligence and inserting Intelligence Community; and
				(2)in subsection (d)(2)—
					(A)in subparagraph (C), by inserting or the designee of the Special Counsel before the period at the end; and
					(B)in subparagraph (D), by inserting or the designee of the Director before the period at the end.
					5.Paperwork Reduction Act exemptionSection 3518(c) of title 44, United States Code, is amended—
			(1)in paragraph (1), by striking paragraph (2) and inserting paragraph (3);
			(2)by redesignating paragraph (2) as paragraph (3); and
			(3)by inserting after paragraph (1) the following new paragraph:
				
					(2)Notwithstanding paragraph (3), this subchapter shall not apply to the collection of information
			 during the conduct of any evaluation, or other review conducted by the
			 Recovery Accountability and Transparency Board, or during the conduct of
			 any audit, investigation, inspection, evaluation, or any other review
			 conducted by the Council of the Inspectors General on Integrity and
			 Efficiency or any Office of Inspector General, including any Office of
			 Special Inspector General..
			6.Amendments to the Inspector General Act of 1978 and the Inspector General Reform Act of 2008
			(a)Incorporation of Provisions From the Inspector General Reform Act of 2008 into the Inspector
			 General Act of 1978
				(1)AmendmentSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end
			 the following new paragraph:
					
						(12)Allegations of wrongdoing against special counsel or deputy special counsel
							(A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.
							(B)Authority of integrity committee
								(i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be
			 received, reviewed, and referred for investigation by the Integrity
			 Committee to the same extent and in the same manner as in the case of an
			 allegation against an Inspector General (or a member of the staff of an
			 Office of Inspector General), subject to the requirement that the Special
			 Counsel recuse himself or herself from the consideration of any allegation
			 brought under this paragraph.
								(ii)Coordination with existing provisions of lawThis paragraph does not eliminate access to the Merit Systems Protection Board for review under
			 section 7701 of title 5, United States Code. To the extent that an
			 allegation brought under this subsection involves section 2302(b)(8) of
			 that title, a failure to obtain corrective action within 120 days after
			 the date on which that allegation is received by the Integrity Committee
			 shall, for purposes of section 1221 of such title, be considered to
			 satisfy section 1214(a)(3)(B) of that title.
								(C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this
			 paragraph, subject to such consultation or other requirements as might
			 otherwise apply..
				(2)Conforming amendmentSection 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5
			 U.S.C. 1211 note) is repealed.
				(b)Agency Applicability
				(1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2(a), is further amended—
					(A)in section 8M—
						(i)in subsection (a)(1)—
							(I)by striking the first agency and inserting Federal agency and designated Federal entity; and
							(II)by striking the second and third agency and inserting Federal agency or designated Federal entity; and
							(ii)in subsection (b)—
							(I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and
							(II)in paragraph (2)—
								(aa)in subparagraph (A), by striking agency and inserting Federal agency and designated Federal entity; and
								(bb)in subparagraph (B), by striking agency and inserting Federal agency and designated Federal entity; and
								(B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity.
					(2)ImplementationNot later than 180 days after the date of the enactment of this Act, the head and the Inspector
			 General of each Federal agency and each designated Federal entity (as such
			 terms are defined in sections 12 and 8G of the Inspector General Act of
			 1978 (5 U.S.C. App.), respectively) shall implement the amendments made by
			 this subsection.
				(c)Requirements for Inspectors General WebsitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and
				(2)by striking report or audit (or portion of that report or audit) and inserting report (or portion of that report), each place it appears.
				(d)Corrections
				(1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31
			 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.
				(2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2(a) and subsection (b),
			 is further amended—
					(A)in section 4(b)(2)—
						(i)by striking 8F(a)(2) and inserting 8G(a)(2), each place it appears; and
						(ii)by striking 8F(a)(1) and inserting 8G(a)(1);
						(B)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing;
					(C)in section 8G(g)(3), by striking 8C and inserting 8D; and
					(D)in section 5(a)(13), by striking 05(b) and inserting 804(b).
					(3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2(a), subsection (b), and
			 paragraph (2), is further amended—
					(A)in section 3(a), by striking subpena and inserting subpoena;
					(B)in section 6(a)(4), by striking subpena and subpenas and inserting subpoena and subpoenas, respectively;
					(C)in section 8D(a)—
						(i)in paragraph (1), by striking subpenas and inserting subpoenas; and
						(ii)in paragraph (2), by striking subpena and inserting subpoena, each place it appears;
						(D)in section 8E(a)—
						(i)in paragraph (1), by striking subpenas and inserting subpoenas; and
						(ii)in paragraph (2), by striking subpena and inserting subpoena, each place it appears; and
						(E)in section 8G(d), by striking subpena and inserting subpoena.
					(e)RepealSection 744 of the Financial Services and General Government Appropriations Act, 2009 (division D
			 of Public Law 111–8; 123 Stat. 693; 5 U.S.C. App. 8L) is repealed.
			7.Reports required
			(a)Report on vacancies in the offices of inspector general
				(1)GAO study requiredThe Comptroller General shall conduct a study of prolonged vacancies in the Offices of Inspector
			 General, during which a temporary appointee has served as the head of the
			 office that includes—
					(A)the number and duration of Inspector General vacancies;
					(B)an examination of the extent to which the number and duration of such vacancies has changed over
			 time;
					(C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of the
			 Inspector General to effectively carry out statutory requirements; and
					(D)recommendations to minimize the duration of such vacancies.
					(2)Committee briefing requiredNot later than nine months after the date of the enactment of this Act, the Comptroller General
			 shall present a briefing on the findings of the study described in
			 subsection (a) to the Committee on Oversight and Government Reform of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(3)Report to CongressNot later than fifteen months after the date of the enactment of this Act, the Comptroller General
			 shall submit a report on the findings of the study described in subsection
			 (a) to the Committee on Oversight and Government Reform of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate.
				(b)Report on issues involving multiple offices of inspector general
				(1)Examination requiredThe Council of the Inspectors General on Integrity and Efficiency shall conduct an analysis of
			 critical issues that involve the jurisdiction of more than one individual
			 Federal agency or entity to identify—
					(A)each such issue that could be better addressed through greater coordination among, and cooperation
			 between, individual Offices of Inspector General;
					(B)the best practices that can be employed by the Offices of Inspector General to increase
			 coordination and cooperation on each issue identified; and
					(C)any recommended statutory changes that would facilitate coordination and cooperation among Offices
			 of Inspector General on critical issues.
					(2)Report to CongressNot later than one year after the date of the enactment of this Act, the Council of the Inspectors
			 General on Integrity and Efficiency shall submit a report on the findings
			 of the analysis described in subsection (a) to the Committee on Oversight
			 and Government Reform of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				
